DETAILED ACTION

This action is in response to the amendment filed on 3/17/2022. 
      Claims 1, 3-16, 18-22 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 11/17/2021 have been considered by the examiner (see attached PTO-1449).

Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant states:
1. Pages 7-8 
“In the rejection of Claim 1, the Office admits "Ye does not disclose[] wherein the syntax element, if included in the bitstream, is included in a picture level associated with the current video block" and cites ¶¶ [0038], [0092] and [0097] of Rapaka to remedy this deficiency (see Office Action at page 4). Furthermore, the Office contends that ¶ [0097] of Rapaka discloses "wherein the syntax element is included in a picture header" in the rejection of presently canceled Claim 2 (see Office Action at page 5). Applicant respectfully disagrees with this interpretation of Rapaka as applied to the recited features. 
Different from a syntax element that is indicative of selectively enabling or disabling a scaling process being included in a picture header, Rapaka discloses "[the] Round value may either be coded or assumed to be a default value at different syntax levels" and "rounding values can be supported in sequence header, picture header, slice header, LCU header, and CU level syntax" (see Rapaka at ¶[0092]), and further discloses "[the] EL and BL weights may be coded at different syntax levels" (see Rapaka at ¶[0097]). 
Applicant submits that a fair reading of Rapaka, which teaches that rounding values and EL and BL weights can be coded at different syntax levels, does not teach or suggest that a syntax element that is indicative of selectively enabling or disabling a scaling process should be included in a picture header. That is, a person of ordinary skill in the art would not look to Rapaka to remedy the deficiency of Ye, which teaches "[w]hether chroma residual scaling is enabled or not is also signaled at the tile group level" (see Ye at ¶[0108]), but does not teach or suggest the syntax element is included in a picture header.    “, any emphasis not shown.

Examiner’s response:
Ye teaches that whether the chroma residual scaling is enabled or not is signaled at the tile group level. Rapaka teaches that certain signals in a video encoding can be signaled at different granularity levels including the picture level (picture header) which results in different coding efficiency. Given the teaching in Rapaka and a general need in the coding art for increasing coding efficiency, it would have been obvious to incorporate the changing of the granularity level in Ye, which results in the claimed features of the rejected claims as explained below.





Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 3-16, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US20200288173A1, hereinafter Ye) in view of Rapaka et al. (US20140010300A1, hereinafter Rapaka).

Regarding the claim 1, Ye discloses the invention substantially as claimed.

Ye discloses, 
1. A method of processing video data, comprising:
determining, during a conversion between a current chroma video block of a video region of a video and a bitstream of the video, whether to enable or disable a scaling process applied on chroma residual samples of the current chroma video block based on a syntax element indicative of selectively enabling or disabling the scaling process in the bitstream of the video if included; and
“[0040]…The luma and chroma components can be referred to as "coding tree blocks" ("CTBs") in some video coding standards (e.g., H.265/HEVC or H.266/VVC). Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components.”

“[0048] FIG. 2A illustrates a schematic diagram of an example encoding process 200A, according to some embodiments of this disclosure. An encoder can encode video sequence 202 into video bitstream 228 according to process 200A.”

“[0108]…Whether chroma residual scaling is enabled or not is also signaled at the tile group level. As shown in Table 1 of FIG. 6, if luma mapping is enabled and if dual tree partition is not applied to the current tile group, an additional flag ( e.g., tile_group_reshaper_chroma_residual_scale_flag) is signaled to indicate if luma-dependent chroma residual scaling is enabled or not.”

performing the conversion by applying the scaling process on the chroma residual samples based on at least one scaling factor in response to the scaling process being enabled, and refraining from applying the scaling process on the chroma residual samples in response to the scaling process being disabled, 
“[0108]…Whether chroma residual scaling is enabled or not is also signaled at the tile group level. As shown in Table 1 of FIG. 6, if luma mapping is enabled and if dual tree partition is not applied to the current tile group, an additional flag ( e.g., tile_group_reshaper_chroma_residual_scale_flag) is signaled to indicate if luma-dependent chroma residual scaling is enabled or not. When luma mapping is not used or when dual tree partition is used in the current tile group, luma-dependent chroma residual scaling is automatically disabled. Further, luma-dependent chroma residual scaling can be disabled for the chroma blocks whose area is less than or equal to 4.”

Ye does not disclose,
wherein the syntax element, if included in the bitstream, is included in a picture level associated with the current video block.

Rapaka discloses,
wherein the syntax element, if included in the bitstream, is included in a picture level associated with the current video block.
“[0038] In the example of FIG. 1, source device 12 includes video source 18, video encoder 20, and output interface 22. Destination device 14 includes input interface 28, video decoder 30, and display device 32. In accordance with this disclosure, video encoder 20 of source device 12 may be configured to apply the techniques for coding a bitstream including video data conforming to multiple standards or standard extensions.
“[0092] The Round value may either be coded or assumed to be a default value at different syntax levels supported in HEVC. For example, rounding values can be supported in sequence header, picture header, slice header, LCU header, and CU level syntax. In some embodiments, finer rounding values can be chosen by rate-distortion (R-D) optimization criteria at different granular syntax levels.”

“[0097] The EL and BL weights may be coded at different syntax levels. For example, in HEVC, adaptive weight values can be supported in sequence header, picture header, slice header, and LCU header, and CU level syntax. In some embodiments, finer adaptive weights can be chosen by rate-distortion (R-D) optimization criteria at different granular syntax levels.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Rapaka and apply them on the teachings of Ye to include the flag indicating whether the chroma residual scaling is enabled or not in various different levels including the picture header and also to set to one of one or zero including inferring to be zero, if not in use, when performing chroma residual scaling in Ye. 
One would be motivated as utilizing different granularity for encoding schemes in and setting values such as one or zero and inferring to be zero if not in use in general are well known in the art as taught by Rapaka which would have increased coding efficiency of the encoder in Ye. See also Ye [0093] and Ye [0176] which teach that flags are inferred to be zero if not present.

3. The method of claim 1, wherein in response to a value of the syntax element being equal to one, the application of the scaling process below the picture level is enabled, and in response to the value of the syntax element being equal to zero, the application of the scaling process below the picture level is disabled.
Ye “[0108]…Whether chroma residual scaling is enabled or not is also signaled at the tile group level. As shown in Table 1 of FIG. 6, if luma mapping is enabled and if dual tree partition is not applied to the current tile group, an additional flag ( e.g., tile_group_reshaper_chroma_residual_scale_flag) is signaled to indicate if luma-dependent chroma residual scaling is enabled or not. When luma mapping is not used or when dual tree partition is used in the current tile group, luma-dependent chroma residual scaling is automatically disabled. Further, luma-dependent chroma residual scaling can be disabled for the chroma blocks whose area is less than or equal to 4.”
Same explanation for the rationale applies as given for the claim 1.

4. The method of claim 1, wherein in response to the syntax element being not included in the bitstream, it is inferred that the application of the scaling process below the picture level is disabled, and a value of the syntax element is inferred to be zero.
Ye “[0108]…Whether chroma residual scaling is enabled or not is also signaled at the tile group level. As shown in Table 1 of FIG. 6, if luma mapping is enabled and if dual tree partition is not applied to the current tile group, an additional flag ( e.g., tile_group_reshaper_chroma_residual_scale_flag) is signaled to indicate if luma-dependent chroma residual scaling is enabled or not. When luma mapping is not used or when dual tree partition is used in the current tile group, luma-dependent chroma residual scaling is automatically disabled. Further, luma-dependent chroma residual scaling can be disabled for the chroma blocks whose area is less than or equal to 4.”
Same explanation for the rationale applies as given for the claim 1.

5. The method of claim 1, wherein the at least one scaling factor is derived based on an averaged luma variable computed based on neighboring luma samples of a video unit of a video region of the video which covers a luma sample corresponding to a top-left sample of the current chroma video block.
Ye “[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

6. The method of claim 5, wherein the at least one scaling factor is derived by:
checking an availability of one or more neighboring luma blocks of the video unit;
determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples; and
Ye “[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

deriving the at least one scaling factor based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
Ye “[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

7. The method of claim 6, wherein the neighboring luma samples are located in predefined positions neighboring to the video unit.
Ye “[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

8. The method of claim 7, wherein the neighboring luma samples located in the predefined positions neighboring to the video unit include reconstructed luma samples external to the video unit.
Ye “[0049]…During process 200A, after quantization stage 214, the encoder can feed quantized transform coefficients 216 to inverse quantization stage 218 and inverse transform stage 220 to generate reconstructed residual BPU 222…”
Ye “[0104]…After reconstructed block 506, Yr can be calculated. The "InvMap" function 508 can be applied to convert the reconstructed luma values in the mapped domain back to the reconstructed luma values in the original domain (Y,=InvMap(Yr)). The "InvMap" function 508 can be applied to both intra- and inter-coded luma blocks.”

9. The method of claim 7, wherein the neighboring luma samples located in the predefined positions neighboring to the video unit include reconstructed luma samples adjacent to the video unit.
Ye “[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

10. The method of claim 9, wherein the reconstructed luma samples adjacent to the video unit includes at least one of one or more left neighboring sample columns or one or more above neighboring sample rows of the video unit.
Ye “[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

11. The method of claim 10, wherein in response to the one or more left neighboring sample columns and the one or more above neighboring sample rows of the video unit being determined to be unavailable, the at least one scaling factor is derived by setting the averaged luma variable equal to a default value.
Ye “[0200] At step 1408, a chroma scaling factor based on the average value can be determined. In some embodiments, to determine the chroma scaling factor, a piece index of the chroma block can be determined based on the average value, whether the piece index of the chroma block satisfies a first condition can be determined, and then in response to the piece index of the chroma block satisfying the first condition, the chroma scaling factor can be set to a default value. The default value can indicate no chroma scaling is applied. For example, the default value can be 1.0 with fractional
precision. It is appreciated that fixed point approximation can be applied on the default value. In response to the piece index of the chroma block not satisfying the first condition, the chroma scaling factor can be determined based on the average value. More particularly, the chroma scaling factor can be set to SignaledCW[Yid,J/OrgCW, and piece index of the target chroma block "Yidx'' can be determined based on the average value of the corresponding luma block.”

12. The method of claim 11, wherein the default value equals to 1 << ( bitDepth - 1), where bitDepth is a bit depth of the video.
Ye “[0200] At step 1408, a chroma scaling factor based on the average value can be determined. In some embodiments, to determine the chroma scaling factor, a piece index of the chroma block can be determined based on the average value, whether the piece index of the chroma block satisfies a first condition can be determined, and then in response to the piece index of the chroma block satisfying the first condition, the chroma scaling factor can be set to a default value. The default value can indicate no chroma scaling is applied. For example, the default value can be 1.0 with fractional
precision. It is appreciated that fixed point approximation can be applied on the default value. In response to the piece index of the chroma block not satisfying the first condition, the chroma scaling factor can be determined based on the average value. More particularly, the chroma scaling factor can be set to SignaledCW[Yid,J/OrgCW, and piece index of the target chroma block "Yidx'' can be determined based on the average value of the corresponding luma block.”

13. The method of claim 5, wherein the scaling process is based on a piecewise linear model, and wherein an index identifying a piece to which the averaged luma variable belongs, and the at least one scaling factor is derived based on the index.
Ye “[0200] At step 1408, a chroma scaling factor based on the average value can be determined. In some embodiments, to determine the chroma scaling factor, a piece index of the chroma block can be determined based on the average value, whether the piece index of the chroma block satisfies a first condition can be determined, and then in response to the piece index of the chroma block satisfying the first condition, the chroma scaling factor can be set to a default value. The default value can indicate no chroma scaling is applied. For example, the default value can be 1.0 with fractional
precision. It is appreciated that fixed point approximation can be applied on the default value. In response to the piece index of the chroma block not satisfying the first condition, the chroma scaling factor can be determined based on the average value. More particularly, the chroma scaling factor can be set to SignaledCW[Yid,J/OrgCW, and piece index of the target chroma block "Yidx'' can be determined based on the average value of the corresponding luma block.”

14. The method of claim 1, wherein the conversion includes encoding the current chroma video block into the bitstream.
Ye “[0040]…The luma and chroma components can be referred to as "coding tree blocks" ("CTBs") in some video coding standards (e.g., H.265/HEVC or H.266/VVC). Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components.”

Ye “[0048] FIG. 2A illustrates a schematic diagram of an example encoding process 200A, according to some embodiments of this disclosure. An encoder can encode video sequence 202 into video bitstream 228 according to process 200A.”

15. The method of claim I, wherein the conversion includes decoding the current chroma video block from the bitstream.
Ye “[0040]…The luma and chroma components can be referred to as "coding tree blocks" ("CTBs") in some video coding standards (e.g., H.265/HEVC or H.266/VVC). Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components.”

Ye “[0070] FIG. 3A illustrates a schematic diagram of an example decoding process 300A, according to some embodiments of this disclosure. Process 300A can be a
decompression process corresponding to the compression process 200A in FIG. 2A. In some embodiments, process 300A can be similar to the reconstruction path of process
200A. A decoder can decode video bitstream 228 into video stream 304 according to process 300A…”

Regarding the claims 16, 18-20, they recite elements that are at least included in the claims 1, 2, 3, 1 and 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor and memory in the claims, such elements are considered to be inherent in the digital video encoding and decoding systems disclosed in Ye and Rapaka. See also Ye [0292] and [0293].

21. (New) The apparatus of claim 16, wherein the at least one scaling factor is derived based on an averaged luma variable computed based on neighboring luma samples of a video unit of the video which is determined based on a luma sample corresponding to a top-left sample of the current chroma video block, and 
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

wherein the at least one scaling factor is derived by: checking an availability of one or more neighboring luma blocks of the video unit; determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples; and 
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”
In the reference, in order to calculate the average of the neighboring luma block samples as stated in the [158] of the reference, it is understood that the determination of the availability of such luma block samples are performed. 

deriving the at least one scaling factor based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”
In the reference, in order to calculate the average of the neighboring luma block samples as stated in the [158] of the reference, it is understood that the determination of the availability of such luma block samples are performed. 

22. (New) The non-transitory computer-readable storage medium of claim 19, wherein the at least one scaling factor is derived based on an averaged luma variable computed based on neighboring luma samples of a video unit of the video which is determined based on a luma sample corresponding to a top-left sample of the current chroma video block, and 
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

wherein the at least one scaling factor is derived by: checking an availability of one or more neighboring luma blocks of the video unit; determining, based on the availability of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, wherein the one or more neighboring luma blocks comprise the neighboring luma samples; and 
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”
In the reference, in order to calculate the average of the neighboring luma block samples as stated in the [158] of the reference, it is understood that the determination of the availability of such luma block samples are performed. 

deriving the at least one scaling factor based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”
In the reference, in order to calculate the average of the neighboring luma block samples as stated in the [158] of the reference, it is understood that the determination of the availability of such luma block samples are performed. 















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481